                      Case 1:19-cr-00734-WHP Document 107
                                                      109 Filed 01/14/21
                                                                01/15/21 Page 1 of 1

                                                                  U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York


                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew=s Plaza
                                                                  New York, New York 10007


                                                                  January 14, 2021

             BY ECF
             The Honorable William H. Pauley III
             United States District Judge
             Daniel Patrick Moynihan United States Courthouse
             500 Pearl Street
             New York, New York 10007

                    Re:     United States v. Amilcar Romero et al., 19 Cr. 734 (WHP)

             Dear Judge Pauley:

                     The Government writes, with the consent of counsel for Mr. Romero and Mr. Llevano
             Rivera, to respectfully request the exclusion of time under the Speedy Trial Act, pursuant to Title
             18, United States Code, Section 3161(h)(1)(A), until November 1, 2021, a date the parties
             understand to be convenient for the Court to begin trial. The Government submits that the ends of
             justice served by such an exclusion outweigh the best interests of the defendants and the public in
             a speedy trial, because such an exclusion will allow the defendants to continue pursuing potential
             pretrial resolutions with the Government and to otherwise allow them to continue their review of
             discovery and to prepare for trial. In addition, such an exclusion will also ensure the effective
             assistance of counsel and prevent any miscarriage of justice. Defense counsel for Mr. Romero and
             Mr. Llevano consent to this motion.

Application granted. Trial scheduled for November                 Respectfully submitted,
1, 2021. Time excluded until November 1, 2021 from
Speedy Trial Act calculation. This Court finds that this          AUDREY STRAUSS
                                                                  Acting United States Attorney
continuance serves to ensure the effective assistance of
counsel and to prevent any miscarriage of justice.        By:
Additionally, this Court find that the ends of justice served     Michael D. Longyear
by such a continuance outweigh the best interests of the          Justin V. Rodriguez
public and the defendants in a speedy trial pursuant to 18        Jacob E. Warren
U.S.C. § 3161(h)(8)(a).                                           Assistant United States Attorneys
                                                                  (212) 637-2223 / 2591 / 2264

             Cc: Counsel of record (by ECF)




                      January 15, 2021
